DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  
The following title is suggested: Composite particles comprising TiN powder and method for producing the composite particles.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 2-4, it is unclear what the basis for the mass% is; that is, it is unclear whether the mass percentage is based on the entire composite, which may include other non-specified elements or just the elements specified in the claims.  From the description in the specification, it appears to be neither.  At page 22, it appears at least 
	Claim 5 is indefinite because it appears to have omitted an essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The claim subject matter is a method of making composite of TiN and one other metal.  However, there is no nitrogen being in the feedstock or being provided during the process of making so that TiN can be formed.  Additionally, there are no clear process limitations in the claim.
	Claims 6-8 are deemed indefinite in view of their dependence on claim 5.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 101265109 (CN’109) or 101289222 (CN’222).1  
	CN’109 teaches composite of Ti2AlN.  CN’222 teaches composite of Ti2AlN2.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (Acta Mater. 54 (2006) 4036-4041).
	Jin teaches composite of Cr1-xTixN (x=0-0.4).

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zalite et al. (Fine Transition Metals Carbonitride Powders for Preparation of Cermets, Interface Controlled Materials, Copyright 2000 Wiley-VCH Verlag GmbH, Weinheim).
	Zalite teaches a composite comprising TiN and Nb (page 173, section 2.1).

Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brancho (Compositionally Complex Titanium Niobium Oxynitride Materials for Solar-Driven Photochemistry, PhD Thesis, 2017).
	Brancho discloses synthesis of composites comprising TiN and Nb which have the formula: Ti0.85Nb0.15ON and Ti0.95Nb0.05ON (Page 58) which translate to a content of Nb being 16 mass% and 0.05 mass% respectively, both of which ranges are well within the claimed range of 0.1 to 20 mass%.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOA (Holly) LE/                                                                                                                                                                                                        Primary Examiner
Art Unit 1788



December 4, 2021


    
        
            
        
            
    

    
        1 Any reference that is not furnished with this Office Action has been provided by Applicant.